Citation Nr: 0126965	
Decision Date: 12/03/01    Archive Date: 12/11/01	

DOCKET NO.  98-13 749	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability (residuals of low back injury with radiculopathy, 
status post laminectomy and bilateral foraminotomies at L4-
5), currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active military service from November 1989 to 
February 1992.

In a decision dated July 18, 1997, the Board of Veterans' 
Appeals (Board) granted an appeal for a higher evaluation for 
the service-connected back disorder, increasing the 
disability rating from 40 percent to 60 percent.  That 
decision also denied a higher rating and an extraschedular 
rating.  

On August 8, 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) received the veteran's application for 
increased compensation based on unemployability.  A May 1998 
rating decision denied an increased rating for the 
service-connected back disorder, rated as 60 percent; denied 
an increased evaluation for residuals of a right ankle 
sprain, rated as noncompensable; and denied a total 
disability rating for compensation based on individual 
unemployability (TDIU).  The notice of disagreement was 
received in June 1998.  The statement of the case was issued 
later in June 1998.  The statement of the case contained the 
provisions of 38 C.F.R. § 3.321 dealing with extraschedular 
evaluations and 38 C.F.R. § 4.16 dealing with TDIU.  In 
addition to citing pertinent law and regulations, the 
statement of the case discussed how they affected the 
agency's decision.  The veteran's substantive appeal was 
received in July 1998.  

In September 2000, a video conference hearing was held before 
the undersigned, who is the acting Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 
2001).  The veteran waived his right to a hearing in person.  
During the video conference hearing, the issues were fully 
explained and the submission of additional evidence was 
suggested.  Cf. 38 C.F.R. § 3.103(c)(2) (2001).  
In a decision dated in December 2000, the Board denied 
entitlement to an increased (compensable) evaluation for a 
right ankle disability (residuals of sprain).  The remaining 
issues were remanded so that the veteran could identify 
additional evidence and the RO could obtain such evidence.  
In February 2001, the RO asked the veteran to identify 
treating facilities.  He did not respond.  

In a May 2001 rating decision, the RO granted entitlement to 
TDIU, effective August 8, 1997, when the application for that 
benefit was received.  There is no record of the veteran 
disagreeing with that decision.  Thus, there are no 
"downstream" elements of the TDIU issue remaining before the 
Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
In an October 2001 presentation to the Board, the veteran's 
representative conceded that the TDIU award, effective August 
8, 1997, rendered that appellate issue moot.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The service-connected residuals of a low back injury with 
radiculopathy, status post laminectomy and bilateral 
foraminotomies at L4-5 presents an exceptional disability 
picture with related factors such as marked interference with 
employment.


CONCLUSION OF LAW

The criteria for an extraschedular 70 percent rating for the 
service-connected residuals of low back injury with 
radiculopathy, status post laminectomy and bilateral 
foraminotomies at L4-5, have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.321 and Part 4, including § 4.7 and Code 5293 
(2001) and 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (herein "VCAA") became law while 
this claim was pending.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2001).  Further, implementing 
regulations have been published.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Except for amendments not 
applicable here, the provisions of the regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  

The RO did not consider the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  However, the veteran was not prejudiced.  
Compare Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the veteran with the pertinent evidentiary 
development which was subsequently codified by VCAA and 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA, the RO notified 
the veteran of his right to submit evidence.  Thus, the Board 
finds VA has completed its duties under VCAA and implementing 
regulations.  Further, VA has completed the development of 
this case under all applicable law, regulations and VA 
procedural guidance.  See also 38 C.F.R. § 3.103 (2001).  
Therefore, it would not abridge the appellant's rights under 
VCAA and implementing regulations for the Board to proceed to 
review the appeal.  

Specifically, the veteran's application for a higher 
evaluation of a lumbar spine disorder, status post 
laminectomy, is complete.  38 U.S.C.A. § 5102 (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §3.159(a)(3)).  The rating decision, 
statement of the case, and supplemental statement of the case 
notified the veteran and his representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001).  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §3.159(c)).  
Without the veteran's cooperation in identifying medical 
evidence, there is no reasonable possibility of VA providing 
further assistance to aid in substantiating the claim.  The 
May 2001 rating decision and supplemental statement of the 
case notified the veteran that VA was unable to provide 
further assistance without the veteran's cooperation.  
Neither the veteran nor his representative have indicated 
that further assistance would be forthcoming.  38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2001).  

All relevant Federal records have been obtained.  38 U.S.C.A. 
§ 5103A(b)(3), (c)(3) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§3.159(c)(2)).  The service medical records are in the claims 
folder.  38 U.S.C.A. § 5103A(c)(1) (West Supp. 2001).  VA 
records have been obtained.  38 U.S.C.A. § 5103A(c)(2) (West 
Supp. 2001).  

The veteran has been examined by VA and a medical opinion 
rendered.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §3.159(c)(4)).  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Notably, neither the appellant nor the representative have 
asserted that the case requires further development or action 
under VCAA or its implementing regulations.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  For these reasons, the veteran is not prejudiced 
by the Board's review on the merits.  Compare Bernard, at 
393.  

The Board considered all the evidence of record.  The service 
medical records include a medical board report.  The veteran 
had low back pain since approximately December 1989 when he 
apparently slipped on ice, falling and landing on his 
buttocks.  Since that time, he had chronic intermittent low 
back discomfort and was unable to perform his duties.  The 
personal records show that he was a light wheeled vehicle 
mechanic.  Magnetic resonance imaging of the lumbosacral 
spine disclosed a central bulge of the annulus fibrosis at 
the L3/4 level and a bulging disc at the L4/5 level.  The 
radiologist interpreted the findings as disclosing 
degenerative disc changes at L4/5 with mild central bulging 
of the annulus fibrosis at L3/4 and L5/S1.

The initial rating decision of April 1992 granted service 
connection for a low back disorder without neuropathy, rated 
as 10 percent disabling.  On VA examination, in January 1993, 
the veteran had chronic stiffness and pain in the lumbosacral 
spine with an impaired range of motion.  Flexion was 90 
degrees.  Extension was 10 degrees.  Straight leg raising 
went to 45 degrees, bilaterally.  The diagnosis was history 
of ruptured disc, lumbosacral spine from back injury.  There 
was also a history of neck sprain and left ankle joint 
sprain.  

An April 1993 rating decision denied service connection for a 
neck sprain.  

The veteran was afforded a VA orthopedic examination in 
September 1995.  The veteran described intermittent pain in 
the neck.  The examiner recorded the range of neck motion and 
diagnosed a cervical strain, intermittently symptomatic.  As 
to his back, the veteran reported continued problems and the 
loss of feeling in his legs.  He reported having had surgery 
in May 1995.  The doctor reviewed records indicating a lumbar 
laminectomy of L4-5 with bilateral laminectomies at L4-5 with 
bilateral L4-5 foraminotomies and bilateral excision of 
herniated extruded discs.  The veteran continued to have 
recurrent lower back pain.  He continued to have pain in both 
legs down into the feet, but that was much improved since 
surgery.  Examination of the back disclosed a well-healed 
surgical scar in the midline of the lower back region.  No 
spasm was noted.  There was mild generalized tenderness to 
palpation.  A restricted range of motion was recorded.  The 
impression was status post L4-5 laminectomy with bilateral 
laminectomies at L4-5 and bilateral L4-5 foraminotomies with 
bilateral excision of herniated and extruded discs per 
submitted records.  

A September 1995 rating decision increased the evaluation of 
the service-connected back disorder to 40 percent.  

The veteran had appealed the denial of service connection for 
a neck disorder.  In a written statement dated in November 
1995, he withdrew his appeal.  38 C.F.R. § 20.204 (2001).  

In March 1996, the veteran requested that his lower back 
claim be reopened.  He stated that he suffered with numbness 
and tingling sensation in the legs.  He submitted private 
studies, including an electromyography interpreted as showing 
left L5 denervation, and a lumbar myelogram and computerized 
tomography scan with an impression of L4-5 broad-based disc 
herniation affecting the L4 and L5 nerve roots.  

At an August 1996 Board hearing, the issues were clarified as 
being limited to the evaluation of the back disorder, 
confirming that the veteran had dropped the issue of 
entitlement to service connection for a neck disability.  
In a July 1997 decision, the Board granted a 60 percent 
rating for the service-connected back disability.  That 
decision determined that the 60 percent rating most closely 
approximated the extent of the service-connected back 
disability.  It was specifically determined that an 
extraschedular rating was not warranted.  

On August 8, 1997, the RO received the veteran's claim for 
TDIU.  

It should be noted that the most probative evidence of the 
degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran submitted private medical records from 1993 and 
1995.  

Copies of VA outpatient treatment records were received in 
October 1997.  They show that the veteran sought treatment 
for acute chronic lumbar strain and disc disease in August 
1996.  Notes dated in January 1997 show back complaints.  In 
February 1997, the veteran reported that he had pulled 
something at work.  Medication was recommended.  It was noted 
that he had mild spasm and tenderness at L5-S1, bilaterally.  
Straight leg raising was negative, bilaterally.  He was able 
to rock from heel to toe without discomfort.  The assessment 
was an acute lumbar strain, resolved.  In September 1997, the 
veteran complained of tingling and numbness in his legs, as 
well as low back pain.  Objectively, the veteran was not in 
acute distress.  Back discomfort was present.  There was a 
well-healed scar.  The extremities had no edema or tingling 
but were positive for numbness.  

The report of the February 1998 VA examination of the 
veteran's spine revealed the history of injury.  The veteran 
stated that he continued to have chronic lower back pain.  
Bending, lifting, carrying, prolonged sitting, standing or 
walking caused increased pain.  He described the pain as 
radiating out of the back to the right leg to the ankle.  He 
stated that both legs felt "dead" at times.  There was no 
bowel or bladder incontinence.  The veteran used a lumbar 
corset as well as pain and muscle relaxing medication.  
Physical examination showed the veteran to move slowly with a 
slight limp on the right.  He was able to stand erect.  There 
was a well-healed surgical scar in the midline lower back 
region.  There was no spasm or tenderness noted.  On range of 
motion testing, he had 35 degrees of flexion and 20 degrees 
of extension.  He had pain on motion.  He moved somewhat 
slowly on testing the range of motion.  Straight leg raising 
was positive, bilaterally, for back pain.  Heel and toe 
walking disclosed a limp on the right.  He was able to slowly 
squat and arise again.  Reflexes were two plus at the knees 
and absent at both ankles.  Sensation to pinprick was 
decreased.  It was the impression that the veteran had 
residuals of a low back injury with radiculopathy, status 
post laminectomy and foraminotomy at L4-5.  The physician 
noted that the veteran was claiming that his 
service-connected disabilities were causing individual 
unemployability.  The doctor thought the veteran would have 
other significant problems as far as his back was concerned 
with bending, lifting or carrying type activities, as well as 
prolonged sitting, standing or walking.  He would have 
difficulty with repetitive squatting or stooping as well as 
going up and down stairs or steps on a repetitive basis.  He 
should not work around unprotected heights.  

February 1998 X-ray studies disclosed narrowing of the L4-5 
disc and degenerative disc disease.  

Additional VA clinical records from October 1997 to February 
1999 reflect continued complaints of back pain.  

The veteran's spine was again examined by VA in January 2000.  
The veteran reported continued low back pain.  Activities 
such as bending and lifting were bothersome.  He described a 
recurrent burning type pain in the right leg down to the 
foot.  There was also numbness and tingling in the right leg 
down the foot.  Less often, he had pain, numbness and 
tingling in the left leg down to the foot.  He had to be 
careful with any bending or lifting type activities.  He 
required frequent position changes between sitting, standing 
and walking.  He was currently taking medication for pain and 
muscle relaxation.  He was currently unemployed.  Physical 
examination disclosed his gait to have a slight limp on the 
right.  He was able to stand erect.  There was a well-healed 
surgical scar in the midline of the lower back region.  No 
spasm or tenderness was noted.  On range of motion testing, 
he had 35 degrees of flexion and 20 degrees of extension.  He 
had 10 degrees of right and left lateral bending.  There was 
pain on motion.  Neurological evaluation showed that he was 
able to perform a fair heel and toe walk.  He was able to 
squat and rise again with complaints of right leg pain.  
There was no focal weakness.  Reflexes were intact at the 
knees.  Both ankle jerks were absent.  Sensation to pinprick 
was generally decreased on the right as well as decreased 
over the medial and lateral aspects of the left foot.  
Straight leg raising was positive, bilaterally, for back 
pain.  It was the impression that the veteran had 
service-connected residuals of the low back injury with 
radiculopathy, status post laminectomy and bilateral 
foraminotomies at L5.  It was noted that the magnetic 
resonance imaging scan elicited evidence of degenerative disc 
changes and post surgical changes at L4-5.  There was central 
disc protrusion at L3-4.  The doctor commented that the 
veteran's pain could further limit functional ability during 
flare-ups or with increased use as noted, although it was not 
feasible to attempt or express it in terms of additional 
limitation of motion as such matters could not be determined 
with any degree of medical certainty.

In September 2000, the veteran testified before the 
undersigned in a video conference.  The veteran gave a 
detailed description of his back symptomatology.  He 
testified that every day of his life, he had more pain due to 
his back.  He reported having excruciating pain going down 
the lower back into his legs, with tingling and a numb 
sensation.  He stated that, at times, he lost feeling in his 
legs.  As to his daily activities, the veteran reported 
taking his medication and trying to control his pain with 
such activities as the use of heating pad.  The veteran felt 
that he was totally incapacitated by pain for approximately 
half the time.  On some days, he was able to go about his 
daily routine, but on other days the pain kept him in bed.  
Pain became worse on standing.  It was also affected by 
walking and sitting. He reported that he required a hard 
mattress with a board under it.  Driving required him to take 
frequent breaks.  The pain interfered with his sleep.  Pain 
medication was affecting his stomach.  The veteran further 
described his lower extremity symptoms.  He described other 
symptoms, including bowel and bladder problems and sexual 
dysfunction to his back disorder.  The veteran testified that 
he had been interviewed by vocational rehabilitation.  His 
inability to sit for prolonged periods prevented him for 
working with computers.  He recounted unsuccessful attempts 
to obtain work.  During the veteran's testimony, recent 
medical records were reviewed.  

In a May 2001 rating decision, the RO granted TDIU.  The RO 
explained that the benefit was granted because the veteran 
was unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  

Service-connected disabilities are rated in accordance with 
the schedule of ratings which are based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001). 

The current 60 percent rating is the maximum schedular rating 
assignable for an intervertebral disc syndrome.  It 
contemplates a pronounced disability with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a, Code 
5293 (2001).  

In this case, the recent VA spine examinations of February 
1998 and January 2000 showed the ankle jerk reflexes to be 
absent, bilaterally, supporting the 60 percent evaluation.  

For a higher schedular evaluation, the disability would have 
to meet the criteria of a different rating code.  Residuals 
of a vertebral fracture are rated as 60 percent disabling 
without cord involvement, but with abnormal mobility 
requiring a neck brace (jury mast).  The next rating, 
100 percent, requires cord involvement, bedridden, or 
requiring long leg braces.  38 C.F.R. § 4.71a, Code 5285 
(2001).  Here, there is no evidence of fracture of a 
vertebra.  There is no evidence of cord involvement.  While 
the veteran may sometimes stay in bed because of back pain, 
he is not bedridden.  The condition does not actually require 
the veteran to remain in bed.  Cf. 38 C.F.R. § 3.352 (2001).  
There is no evidence that he requires long leg braces.  Thus, 
the service-connected disability does not approximate and is 
not analogous to a disability which would meet the criteria 
for a 100 percent rating under Code 5285.  38 C.F.R. §§ 4.7, 
4.20 (2001).  

Complete bony fixation of the spine (ankylosis) at a 
favorable angle will be rated as 60 percent disabling.  
Complete bony fixation (ankylosis) of the spine at an 
unfavorable angle with marked deformity and involvement of 
major joints or without other joint involvement will be rated 
as 100 percent disabling.  38 C.F.R. § 4.71a, Code 5286 
(2001).  Here, the X-ray studies, computerized tomography 
scans, and magnetic resonance imaging have not revealed 
ankylosis.  The examinations have not disclosed ankylosis 
like restrictions.  The service-connected spine disability 
does not approximate and is not analogous to the unfavorable 
ankylosis with marked deformity required for the next higher, 
100 percent, rating under Code 5286.  38 C.F.R. §§ 4.7, 4.20 
(2001).

Review of the rating criteria does not disclose any basis for 
a higher rating for the service-connected spine disorder.  
38 C.F.R. Part 4, Codes 5285-5295.

The Board has considered the possibility of assigning 
additional ratings.  Cervical and dorsal portions of the 
spine maybe assigned ratings in addition to the ratings 
assigned for the lumbar spine.  However, service connection 
has not been established for either dorsal or cervical spine 
disorders and service connection has been specifically denied 
for a cervical spine disorder.  Therefore, these rating 
criteria do not provide a basis for an additional rating.  
38 C.F.R. Part 4, Codes 5287, 5288, 5290, 5291 (2001).

A surgical scar was noted by the examiners and repeatedly 
described as well healed.  This contraindicates the poorly 
nourished scar with repeated ulceration required for a 
10 percent rating under 38 C.F.R. § 4.118, Code 7803 (2001).  
The examiners did not find the scar to be tender and painful 
on objective demonstration or that it resulted in any 
additional limitation of function of the lumbosacral spine.  
Thus, additional ratings are not warranted under 38 C.F.R. 
§ 4.118, Codes 7804, 7805 (2001).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2001).  
"The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the veteran has two service-connected 
disabilities:  The service-connected back disorder and the 
residuals of a right ankle sprain.  The right ankle sprain 
has consistently been rated as noncompensable and there is no 
evidence to show that it has any significant impact on the 
veteran's ability to work.  The veteran's only disabling 
service-connected disorder is the back disability and the RO 
has found that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his 
service-connected disabilities.  Thus, the RO, in its May 
2001, rating decision essentially determined that the back 
disorder resulted in marked interference with employment 
which was inadequately compensated under the regular 
schedular standards.  That conclusion is supported by the 
evidence discussed above.  Consequently, the Board assigns a 
70 percent rating for the service-connected back disorder, on 
an extraschedular basis.  However, since the veteran is 
already in receipt of TDIU based on the service-connected 
disability interfering with the veteran's employment, 
additional compensation cannot be assigned.  38 C.F.R. § 4.14 
(2001).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed here have not significantly changed and uniform 
ratings are appropriate in this case.


ORDER

A 70 percent evaluation for residuals of low back injury with 
radiculopathy, status post laminectomy and bilateral 
foraminotomies at L4-5, is granted on an extraschedular 
basis, subject to the law and regulations governing monetary 
awards.



		
	C. P. KISSEL
	Acting Member, Board of Veterans' Appeals


 


